NOTE: This order is nonprecedential.

ﬂﬂniteh étateﬁ Qtuurt of Qppealﬁ
[or the erheral @irmit

RENEE HARRIS,
Petitioner,
v.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2011-3149 -

Petition for review of the Merit Systems Protection
Board in case no. DCO752100086-I-2.

ON MOTION

Before O’MALLEY, Circuit Judge
0 R D E R

Renee Harris moves for reconsideration of the court’s
order denying her motion to supplement the record.

Upon consideration thereof,

IT Is ORDERED THAT:

 

HARRIS V. MSPB 2

The motion is denied.

FOR THE COURT

 0 g 20“ Isl Jan Horbaly
Date Jan Horbaly
Clerk

cc: George M. Chuzi, Esq.

Sara B. Rearden, Esq.
820 u. comfé'rﬁ-‘Rpms ma

THE FEDERAL CIRCUIT
DEC 09 2611
JAN HERBAL?

CLERK